DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 17, the Examiner suggests Applicants insert a period (.) at the end of the claim to correct a minor grammatical informality.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11, 13, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2017/221135 A1) in view of the publication “Stereoselective synthesis of configurationally stable functionalized ethano-bridged Tröger bases” (hereinafter “the Michon et al. publication”) and Takeuchi et al. (US 2019/0022599 A1).
The Examiner notes that the WO ‘135 reference names the same Applicant and one of the joint inventors as the instant application. However, the WO ‘135 reference names an additional joint inventor (Xiaohua Ma) who is not named as a joint inventor of the instant application. It is therefore not apparent that WO ‘135 reference represents the work of only the instant joint inventors and the reference is seen as currently qualifying as prior art under 35 USC 102(a)(1) based on its publication date.

	With regard to claim 1, WO ‘135 discloses a method of synthesizing a Tröger’s base-diamine monomer comprising nitrating a Tröger’s base to form an intermediate dinitro compound including two nitro groups, and reducing each of the two nitro groups of the intermediate dinitro compound at the abstract and Example 2, Method A and Scheme 2.1 at page 19, line 1 to page 20, line 11.
	WO ‘135 does not disclose synthesizing an ethano-Tröger’s base diamine monomer or alkylating a Tröger’s base to form a first intermediate compound including an ethano bridge.
	The Michon et al. publication discloses alkylating a Tröger’s base to form a compound including an ethano bridge at the abstract and Scheme 1, path b at page 2207, top of the first column.
	Takeuchi et al. discloses substituting bulky substituents into polymers such as polyimides to alter the free volume and improve gas permeance at paragraphs [0074] and [0079].
	It would have been obvious to one of ordinary skill in the art to incorporate the alkylation of the Michon et al. publication into the method of WO ‘135 to replace the methano bridge in the Tröger’s vase with a bulkier ethano bridge to alter the free volume to provide a diamine that could be used to form a polyimide having increased gas permeance, as suggested by Takeuchi et al. at paragraphs [0074] and [0079].

	With regard to claim 2, the Michon et al. publication discloses the alkylating including contacting a Tröger’s base with an alkylating agent and a solvent (benzene) at eqn (1) at page 2206, second column and Scheme 1, path b at page 2207, top of the first column.

	With regard to claim 3, WO ‘135 discloses the Tröger’s base including Tröger’s base derivatives (where X and Y are substituents) at pages 9-11.

	With regard to claims 4, 6 and 8, WO ‘135 as modified by the Michon et al. publication and Takeuchi et al. discloses the first intermediate compound, the intermediate dinitro compound, and the ethano-Tröger’s base-diamine monomer having the recited chemical formulas wherein each Ar is a substituted or unsubstituted benzene ring. See WO ‘135 at Example 2, Method A, Scheme 2.1 at page 19, line 1 to page 20, line 11, and pages 9-11.

	With regard to claim 5, WO ‘135 discloses the nitrating including contacting the first intermediate compound with potassium nitrate at page 19, second paragraph.

	With regard to claim 7, WO ‘135 discloses the reducing including replacing at least one of the nitro groups of the intermediate nitro compound with an amine using Pd/C and hydrazine at page 20, first paragraph.

	With regard to claims 9, 10, 13, 14 and 17, WO ‘135 as modified by the Michon et al. publication and Takeuchi et al. discloses likewise discloses the recited polyimides formed from the ethano-Tröger’s base diamines, particularly when the value of m in WO ‘135 is zero and X and Y are H, an alkyl (methyl) or a halogen (F). See WO ‘135 at pages 1 and 2 and page 11, last paragraph to page 12, last paragraph.
	WO ‘135 does not mention the specific value of n, but does teach polyimides having molecular weights of 27,800 g/mol, 10,900 g/mol, and 22,600 g/mol at pages 21-22.
	It would have been obvious to one of ordinary skill in the art to form the polyimide having a value of n between 2 and 10,000 to produce a polyimide having a molecular weight within the range taught by the reference. 

	With regard to claim 11, WO ‘135 discloses molecular weights of 27,800 g/mol, 10,900 g/mol, and 22,600 g/mol at pages 21-22. Thus, the prior art is seen as teaching a range of 10,900 g/mol to 27,800 g/mol.
	The prior art range is seen as overlapping the instantly claimed range. Therefore. A prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 18 and 20, WO ‘135 as modified by the Michon et al. publication and Takeuchi et al. discloses likewise discloses the recited method of separating chemical species in a fluid composition comprising contacting a membrane based on an ethano-Tröger’s base polyimide of intrinsic microporosity having the recited formula with a fluid composition containing at least two chemical species, and separating at least one of the chemical species from the fluid composition. See WO ‘135 at page 13, third full paragraph.

	With regard to claims 19 and 21, WO ‘135 discloses the fluid composition including oxygen, nitrogen, hydrogen, helium, carbon dioxide, methane, olefins, and paraffins, and wherein carbon dioxide is the at least one species separated from the fluid composition at page 13, third full paragraph.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2017/221135 A1) in view of the publication “Stereoselective synthesis of configurationally stable functionalized ethano-bridged Tröger bases” (hereinafter “the Michon et al. publication”) and Takeuchi et al. (US 2019/0022599 A1), and further in view of Ma et al. (US 2016/0152630 A1).
	WO ‘135 does not disclose the recited polyimide having the recited dianhydride portion.
	Ma et al. discloses a polyimide having the recited dianhydride portion when Ar2 is a benzene ring and R2 are both t-butyl at the abstract and Fig. 2B.
	It would have been obvious to one of ordinary skill in the art to incorporate the dianhydride of Ma et al. into the polyimide of WO ‘135 as modified by the Michon et al. publication and Takeuchi et al. to provide a dianhydride portion having high free volume.

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2017/221135 A1) in view of the publication “Stereoselective synthesis of configurationally stable functionalized ethano-bridged Tröger bases” (hereinafter “the Michon et al. publication”) and Takeuchi et al. (US 2019/0022599 A1), and further in view of Yates et al. (US 2010/0269698 A1).
WO ‘135 discloses that the diamine can be substituted with alkyl groups (such as methyl) at pages 9-11 but does not mention methoxy groups.
Yates et al. discloses that both methyl and methoxy can be substituted onto diamines for forming polyimides at paragraphs [0007]-[0012].
It would have been obvious to one of ordinary skill in the art to substitute the methoxy group of Yates et al. for the methyl groups of WO ‘135 since such are recognized in the art as suitable substituents on a diamine. See MPEP 2144.07. Furthermore, the methoxy groups can be provided to provide additional bulk and free volume compared to methyl groups.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 19, 2022